VOTING AGREEMENT

THIS VOTING AGREEMENT (the “Agreement”) is made and entered into as of the 1st
day of March, 2005, among:

BARRY LAMPERD, D'ARCY BELL and DOMINIC DiCARLO (hereinafter collectively called
the “Founding Shareholders” and each a “Founding Shareholder”)

 

-and-

BRUCE STREBINGER and MERCER INVESTMENTS INC. (hereinafter collectively called
the “New Shareholders” and each a “New Shareholder”)

 

- and -

 

1476246 ONTARIO LIMITED a corporation incorporated under the Business
Corporations Act (Ontario)

 

 

WHEREAS the New Shareholders are the registered and beneficial owners of an
aggregate of 23,000,000 common shares in the capital of the Company (the
"Shares"), which shares were acquired from another founding shareholder with the
consent of the Founding Shareholders which consent was given on the condition
that the New Shareholders enter a voting agreement in the form and substance of
this Agreement;

AND WHEREAS the New Shareholders desire to vote the Shares, and any voting
securities which may be otherwise acquired by the New Shareholders, for any and
all matters whatsoever involving shareholder action or approval in the manner as
may be determined by this Agreement;

NOW THEREFORE this Agreement witnesses that in consideration of the Founding
Shareholders consenting to the acquisition of the Shares by the New Shareholders
and the mutual covenants and agreements hereinafter contained, the parties
hereto covenant and agree with each other as follows:

1

Agreement to Vote Shares

 

 

1.1

Prior to the Expiration Date, as defined below, at every meeting of shareholders
of the Company, at every adjournment thereof and on every action or approval by
written resolution or consent of the shareholders of the Company for any and all
matters whatsoever of the Company, each of the New Shareholders agree, provided
they are, and for so long as they are, holders of or exercise control over
voting securities of the Company, to exercise the voting rights attached to such
securities then owned by each of them as at the date and time of the exercise of

 

 


--------------------------------------------------------------------------------



2

 

 

such voting rights in accordance with the written instructions of the Founding
Shareholders, as such instructions may be from time to time.

 

1.2

This Agreement and the obligations of the New Shareholders hereunder shall apply
to any voting securities held or owned beneficially or of record by them,
including any voting securities issued to each of them pursuant to a share
exchange or upon exercise of conversion rights or as a result of or in
connection with the terms of an amalgamation, merger or re-organization. For
greater certainty, this Agreement and the obligations of the New Shareholders
hereunder shall apply to any voting securities issued to the New Shareholders
pursuant to the share exchange with Sinewire Networks Inc.

2

Proxies

 

 

2.1

In order to give effect to Section 1 hereof, the New Shareholders shall complete
the form of proxy prepared and delivered by the Founding Shareholders to the New
Shareholders as directed in writing from time to time by the Founding
Shareholders with respect of the exercise of voting rights and shall deliver
such completed form of proxy to the Company or the Company’s registrar and
transfer agent, if applicable, within the time limits specified to permit the
voting securities represented by such proxy to be voted, and shall cause such
proxy to be voted in accordance with such direction of the Founding
Shareholders.

3

Expiration Date

 

This Agreement shall take effect on the date hereof and shall remain in full
force and effect until the earlier of:

 

(a)

April 1, 2008;

 

 

(b)

this Agreement is terminated by written agreement executed and delivered to each
of the parties hereto;

 

(c)

the dissolution or bankruptcy of the Company or the making by the Company of an
assignment in bankruptcy; or

 

(d)

the New Shareholders cease to hold or own beneficially or of record in the
aggregate at least five percent (5%) of the voting securities in the capital of
the Company.

4

Other Documents

 

The parties hereto shall sign such further and other documents, do and perform
and cause to be done and performed such further and other acts and things as may
be necessary or desirable in order to give full effect to this Agreement
throughout the term of this Agreement.

 

 


--------------------------------------------------------------------------------



3

 

 

 

5

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario.

6

Specific Performance

The parties acknowledge that money damages may not be an adequate remedy for
violations of this Agreement and that any party may, in its sole discretion,
apply to a court of competent jurisdiction for specific performance or
injunctive or such other relief as such court may deem just and proper to
enforce this Agreement or to prevent any violation hereof and, to the extent
permitted by applicable law, each party waives any objection to the imposition
of such relief in appropriate circumstances.

7

Entire Agreement

This Agreement and the terms hereof shall constitute the entire agreement
between the parties hereto with respect to all of the matters herein and its
execution has not been induced by, nor do any of the parties hereto rely upon or
regard as material, any representations or writing whatsoever not incorporated
herein and made a part hereof. This Agreement shall not be amended, altered or
qualified except by a memorandum in writing signed by the Company and all of the
Shareholders and any amendments, alterations or qualifications shall note be
binding upon or affect the rights of any party who has not given his consent as
aforesaid.

8

Severability

If any article, section or portion of any section of this Agreement is
determined to be unenforceable or invalid for any reason whatsoever, that
unenforceability or invalidity shall not affect the enforceability or validity
of the remaining portions of this Agreement and such unenforceable or invalid
article, section or portion thereof shall be deemed to be severed from the
remainder of this Agreement.

9

Enurement

This Agreement shall enure to the benefit of the parties hereto and their
respective hairs, executors, administrators, successors and permitted assigns
and be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.

10

Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument. Counterparts may be executed
either in original or faxed

 


--------------------------------------------------------------------------------



4

 

 

form and the parties adopt any signatures received by a receiving fax machine as
original signatures of the parties; provided, however, that any party providing
its signature in such manner shall promptly forward to the other party an
original of the signed copy of this Agreement which was so faxed.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first written above.

 

/s/ signed

 

/s/ Barry Lamperd

 

Witness

 

BARRY LAMPERD

 

/s/ signed

 

/s/ D’Arcy Bell

 

Witness

 

D'ARCY BELL

 



/s/ signed

 

 

/s/ Dominic DiCarlo

 

Witness

 

DOMINIC DiCARLO

 

 

 

 

1476246 ONTARIO LIMITED

Per:

/s/ Barry Lamperd

 

 

 



/s/ signed

 

 

/s/ Bruce Strebinger

 

Witness

 

BRUCE STREBINGER

 

 

 

 

MERCER INVESTMENTS INC.

Per:

/s/ Bruce Strebinger

 

 

 

 

 